DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application makes reference to or appears to claim subject matter disclosed in Application No. 15/926262, filed 03/20/2018. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Claim(s) 1, 11 and 26 is/are directed to the abstract idea of synthesizing electronic document, removing one or portions of the electronic document, filtering portion of the electronic document, identifying first set of electronic documents within data repository, returning portion of the set of the electronic documents to requesting etc.. The limitations of synthesizing electronic document, removing one or portions of the electronic document, identifying first set of electronic documents within data repository, returning portion of the set of the electronic documents to requesting is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components. That is, other than reciting device, system, computer processors, memory, nothing in the claim element precludes the step from practically being performed in the mind. Identifying second set of terms corresponding to the electronic document satisfies at least one predefined pattern matching rule or natural language text describing a customer issue with an aircraft is a context where users can retrieve/select the necessary terms from a document or sitting from an aircraft. If a claim limitations, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls with mental process grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application. In particular, the claim only recites device, system, computer processors, and memory steps. The device, systems, processors in both steps is recited at a high-level of generality such that it amounts no more than mere instructions to 
Dependent claims recite an additional limitations, e.g. categorization, clustering, etc., which is also directed to collecting, displaying and manipulating of data or organizing human activity and does not amount to significantly more than the abstract idea as indicated.

Further, claim 16 recites “computer readable storage medium”.  In view of the specification, paragraph [0042] -
“The computer-readable storage medium is a non-transitory device capable of storing information, and is distinguishable from computer-readable transmission media such as electronic transitory signals capable of carrying information from one location to another. Computer-readable medium as described herein may generally refer to a computer-readable storage medium or computer-readable transmission medium”.
The applicant is suggested to amend to narrow the claim to cover only statutory embodiments by adding the limitation “non-transitory” to the claim 16.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of the application 15/926262. Although the claims at issue are not identical, they are not patentably distinct from each other because each limitation of the claims of the instant application has a corresponding limitation in the claims of the application 15/926262.


Claim Construction
Independent claims recite “document including natural language text describing an issue with a complex system”, which is construed to be an intended use for the text.
"An intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates." Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339,1345 (Fed. Cir. 2003). Although "[s]uch statements often . .. appear in the claim's preamble," a statement of intended use or purpose can appear elsewhere in a claim. See In re Stencel, 828 F.2d 751,754 (Fed. Cir. 1987). Here, a text describing an issue is indistinguishable from a text intended for some other purpose.
Further, the term “complex” is a relative term.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, as any system can be simple or complex depending on the user comprehension. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 11 and 16 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Shreve (US 2003/0154071).

Regarding claims 1, 16 and 16, Shreve teaches a method, a system and a computer readable storage medium comprising: 
identifying a seed electronic document including natural language text describing an issue with a complex system ([0061], [0093]); 
creating a synthesized document for the seed electronic document by: 
removing a portion of the seed electronic document that is determined to satisfy a predefined filtering rule ([0064]); 
identifying a first set of terms included in the natural language text that map to terminology identified in a data dictionary ([0116], [0122]); 
extracting term-order data based on locations of the first set of terms in the natural language text ([0077], [0081]); and 
including the first set of terms and the term-order data in the synthesized document ([0111], [0114], [0131]); 
identifying, from a corpus of historic electronic documents, a first set of historic electronic documents that are related to the seed electronic document ([0093]) based on the term-order data included in the synthesized document ([0100]-[0104], [0111]); and 
outputting at least a portion of the first set of historic electronic documents ([0123], [0131]).

The dependent claims are rejected in further view of Allen et al. (US 2018/0246876), Shreve (US 2003/0154071), Isensee (US 2014/0280087) as indicated in the primary rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-14, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 2018/0246876) in view of Shreve (US 2003/0154071) and in further view of Isensee (US 2014/0280087).

Regarding claim 1, Allen teaches a method, comprising: 
identifying a seed (see NOTE) electronic document including natural language text describing an issue with a complex system ([0011], [0001] “descriptions of a drug or biological product, other than the drug under study, taken by a subject”); 
creating a synthesized document for the seed electronic document by: 
removing a portion of the seed electronic document that is determined to satisfy a predefined filtering rule ([0019], [0021]) (see NOTE I); 
identifying a first set of terms included in the natural language text that map to terminology identified in a data dictionary ([0017]-[0018], [0025]); 
extracting term-order data ([0020])
including the first set of terms and the term-order data in the synthesized document ([0023], [0025], [0028]); 



Allen does not explicitly teach, however Shreve discloses extracting term-order data ([0020]) based on locations of the first set of terms in the natural language text ([0077], [0081]). 
NOTE Allen teaches identifying a narrative, which is process into, a synthesized document, which is construed to be a “seed document”.  However, to merely obviate such teaching, XXX discloses a seed document in [0102].
NOTE I Allen teaches cleaning the document by removing stop words, extra spaces, capitalization, lexical variations etc., which is construed to be analogous to a “predefined filtering rule”.  However, to merely obviate such teaching, Shreve discloses predefined filtering in [0064].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Allen to include locations based extraction and seeding document and predefined rules as disclosed by Shreve.  Doing so would improve the efficacy of computer-assisted translation (Shreve [0001]).

Allen does not explicitly teach, however Isensee discloses
outputting at least a portion of the first set of historic electronic documents ([0050], [0053], [0111], [0119]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Allen to include outputting at least a portion of the first set of historic electronic 

Regarding claim 11, Allen teaches a system, comprising: a processor; and a memory storage device, including instructions that when performed by the processor perform an operation comprising: 
identifying a seed electronic document including natural language text describing an issue with a complex system; creating a synthesized document for the seed electronic document by: removing a portion of the seed electronic document that is determined to satisfy a predefined filtering rule; identifying a first set of terms included in the natural language text that map to terminology identified in a data dictionary; extracting term-order data based on locations of the first set of terms in the natural language text; and including the first set of terms and the term-order data in the synthesized document; identifying, from a corpus of historic electronic documents, a first set of historic electronic documents that are related to the seed electronic document based on the term- order data included in the synthesized document; and outputting at least a portion of the first set of historic electronic documents.
Claim 11 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claim 16, Allen teaches a computer readable storage medium including instructions that when performed by a computer processor enable the computer processor to: identify a seed electronic document including natural language text describing an issue with a complex system; create a synthesized document, for the seed electronic document wherein to create the synthesized document the instructions further enable the computer processor to: remove a portion of the seed electronic document that is determined to satisfy a predefined filtering rule; identify a first set of terms included in 
Claim 16 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claims 2, 12 and 17, Allen as modified teaches the method, the system and the medium, wherein synthesizing the seed electronic document further comprises categorizing terms included in the first set of terms (Allen [0076]-[0077], Shreve [0114]); and 
wherein extracting the term-order data includes determining relationships between the terms based on categories assigned to the terms and a relative order of the terms in the natural language text  (Allen [0078], [0080], Shreve [0072]).

Regarding claim 3, Allen as modified teaches the method of claim 2, wherein the terms are categorized into one or more of the categories, and wherein the categories include: 
locational terms; temporal terms; part identity terms; standard identity terms; issue subject terms; solution identity terms; action predicate terms; and modifier terms (Shreve [0047], [0053], [0111], Allen [0027]).

Regarding claims 4, 13 and 18, Allen as modified teaches the method, the system and the medium, further comprising: 


Regarding claim 5, Allen as modified teaches the method of claim 1, further comprising: 
analyzing the historic electronic documents (Allen [0080], Shreve [0128]); identifying an additional term included in the historic electronic documents at a predefined frequency of use (Allen  [0048], [0078], Shreve [0064], [0068], [0127]); and adding the additional term to the terminology stored in the data dictionary (Allen [0023], [0079], Shreve [0120]).

Regarding claim 6, Allen as modified teaches the method of claim 1, further comprising: 
identifying a second set of terms included in the natural language text that map to a predefined format matching rule (Shreve [0109], [0111], Allen [0066]); and including the second set of terms in the synthesized document, wherein extracting the term-order data is further based on locations of the second set of terms in the natural language text (Shreve [0077], [0081]).

Regarding claim 7, Allen as modified teaches the method of claim 6, wherein the predefined format matching rule identifies one of a part number or a standard (Shreve [0111], Isensee [0104]-[0105]).

Regarding claims 8, 14 and 19, Allen as modified teaches the method, the system and the medium, further comprising: 


Regarding claim 9, Allen as modified teaches the method of claim 8, further comprising: ranking a second set of historic electronic documents for display (Isensee [0065], [71])  on the requesting device in combination with the first set of historic electronic documents (Isensee [0032]) based on a relevancy score assigned according to the term-order data (Isensee [0033], [0057], [0084], [0105]).

Claims 10, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen as modified and in further view of Hu et al. (US 2010/0145961).

Regarding claims 10, 15 and 20, Allen as modified teaches the method, the system and the medium, wherein identifying the first set of historic electronic documents that are related to the seed electronic document further comprises: 
clustering the historic electronic documents based on historic term-order data associated with the historic electronic documents  (Allen [0083], Shreve [0093]); 
determining which clusters of the historic electronic documents the seed electronic document belongs to based on the term-order data (Allen [0077]-[0078], [0083]); 


It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Allen as modified to determine a match of electronic documents to the seed electronic document as disclosed by Hu.  Doing so would provide an effective use of the side information provided by seeds even when they do not provide complete coverage of the pre-defined categories (Hu Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated on PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646.  The examiner can normally be reached on Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/POLINA G PEACH/               Primary Examiner, Art Unit 2165                                                                                                                                                                                         	March 15, 2021